  Case 16-00487         Doc 37        Filed 04/02/20 Entered 04/02/20 13:27:46        Desc Main
                                        Document     Page 1 of 6


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                      )
                                            )         CASE NO. 16 B 00487
         Brandon D Terry and Zandra Griffin )         HON. A. BENJAMIN GOLDGAR
                                            )         CHAPTER 13
         DEBTORS.                           )

                                        NOTICE OF MOTION

TO:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604, via
         electronic court notification;


         See attached service list.

       Please take notice that on April 28, 2020, at 1:30 p.m. I shall appear before the Honorable A.
Benjamin Goldgar in Courtroom 642 of the United States Bankruptcy Court, Everett McKinley
Dirksen Building, 219 S. Dearborn Street, Chicago, Illinois 60604 and present the attached motion
and you may appear if you so choose.

        That a party who objects to the motion and wants it called must file a Notice of Objection
no later than two (2) business days before the presentment date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion without a hearing before the date of presentment.

                                         PROOF OF SERVICE

        The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
April 2, 2020.


                                                                      /s/ Aaron Weinberg ____ ___
                                                                               Attorney for Debtor
                                                                      The Semrad Law Firm, LLC
                                                                      20 S. Clark Street, 28th Floor
                                                                                Chicago, IL 60603
                                                                                     312-913-0625
                  Case
Label Matrix for local    16-00487
                       noticing      Doc 37 Atlas
                                              Filed   04/02/20
                                                  Acquisitions LLC Entered 04/02/20 13:27:46      Desc
                                                                                       U.S. Bankruptcy     Main
                                                                                                        Court
0752-1                                            Document
                                            294 Union St.          Page 2 of 6         Eastern Division
Case 16-00487                                Hackensack, NJ 07601-4303                      219 S Dearborn
Northern District of Illinois                                                               7th Floor
Eastern Division                                                                            Chicago, IL 60604-1702
Thu Apr 2 13:25:08 CDT 2020
AMSHER COLLECTION SERV                       American InfoSource LP as agent for            Antoine Griffin
600 BEACON PKWY W STE 30                     T Mobile/T-Mobile USA Inc                      86 Victory Lane
BIRMINGHAM 35209-3114                        PO Box 248848                                  Justice, IL 60458
                                             Oklahoma City, OK 73124-8848


Arnold Scott Harris                          Atlas Acquisitions LLC (CAPITAL ONE)           CMRE. 877-572-7555
111 W. Jackson # 600                         294 Union St.                                  3075 E IMPERIAL HWY STE
Chicago 60604-3517                           Hackensack, NJ 07601-4303                      BREA 92821-6733



CREDIT COLL                                  Chandra C/O IL Dept of Human & Family Servic   City of Chicago Department of Finance
Po Box 9136                                  509 S 6th St                                   c/o Arnold Scott Harris P.C.
Needham Heights 02494-9136                   Springfield 62701-1809                         111 W Jackson Ste.600
                                                                                            Chicago,IL 60604-3517


City of Chicago Parking                      ComEd                                          Commonwealth Edison Company
121 N. LaSalle St # 107A                     3 Lincoln Center                               3 Lincoln Center
Chicago 60602-1232                           Bankruptcy Section                             Attn: Bankruptcy Department
                                             Oakbrook Terrace 60181-4204                    Oakbrook Terrace, IL 60181-4204


DIVERSIFIED                                  ENHANCED RECOVERY CO L                         HSBC AUTO
POB 551268                                   8014 BAYBERRY RD                               11452 EL COMINO RE
JACKSONVILLE 32255-1268                      JACKSONVILLE 32256-7412                        SAN DIEGO 92130-2080



I C SYSTEM INC                               IL DEPT OF HEALTHCARE                          IL Dept of Healthcare and Family Services
PO BOX 64378                                 100 S GRAND AV EAST                            PO Box 19405
SAINT PAUL 55164-0378                        SPRINGFIELD 62704-3802                         Springfield, IL 62794-9405



ILLINOIS COLLECTION SE                       Illinois Department of Health & Fam            Illinois Tollway
8231 185TH ST STE 100                        PO Box 19405                                   PO Box 5544
TINLEY PARK 60487-9356                       Springfield, IL 62794-9405                     Chicago 60680-5491



MCSI INC                                     MIDLAND FUNDING                                NORTHWEST COLLECTORS
PO BOX 327                                   8875 AERO DR STE 200                           3601 ALGONQUIN RD STE 23
PALOS HEIGHTS 60463-0327                     SAN DIEGO 92123-2255                           ROLLING MEADOWS 60008-3143



PEOPLES ENGY                                 PEOPLES GAS LIGHT & COKE COMPANY               Porania LLC
200 EAST RANDOLPH                            200 EAST RANDOLPH STREET                       c/o Biltmore Asset Management
CHICAGO 60601-6302                           CHICAGO, ILLINOIS 60601-6433                   24500 Center Ridge Rd Ste 472
                                                                                            Westlake, OH 44145-5605
RaZor Capital I LLCCase 16-00487          Doc 37 SOURCE
                                                   Filed   04/02/20
                                                        RECEIVABLES MNG Entered 04/02/20 13:27:46      Desc Main
                                                                                            Santander Consumer USA
c/o Absolute Resolutions Corporation                  Document
                                                 4615 DUNDAS DR STE 102 Page 3 of 6         PO Box 961245
8000 Norman Center Drive, Suite 350                  GREENSBORO 27407-1761                                Fort Worth 76161-0244
Bloomington MN 55437-1118


Shondra Jones                                        (p)SPRINT NEXTEL CORRESPONDENCE                      (p)ABSOLUTE RESOLUTIONS CORPORATION
c/o Illinois Department of Health &                  ATTN BANKRUPTCY DEPT                                 8000 NORMAN CENTER DRIVE SUITE 350
509 S. 6th St.                                       PO BOX 7949                                          BLOOMINGTON MN 55437-1118
Springfield, IL 62701-1809                           OVERLAND PARK KS 66207-0949


Brandon D Terry                                      Marilyn O Marshall                                   Patrick Semrad
630 N Troy                                           224 South Michigan Ste 800                           The Semrad Law Firm, LLC
Chicago, IL 60612-1032                               Chicago, IL 60604-2503                               20 S. Clark St, 28th Floor
                                                                                                          Chicago, IL 60603-1811


Patrick S Layng                                      Zandra Griffin
Office of the U.S. Trustee, Region 11                630 N Troy
219 S Dearborn St                                    Chicago, IL 60612-1032
Room 873
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Sprint                                               Ashley Gjorgjeski
Attn Bankruptcy Dept                                 Absolute Resolutions Corporation
PO Box 7949                                          8000 Norman Center Drive, Suite 350
Overland Park KS 66207-0949                          Bloomington, MN 55437




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Atlas Acquisitions LLC                            End of Label Matrix
294 Union St.                                        Mailable recipients      40
Hackensack, NJ 07601-4303                            Bypassed recipients       1
                                                     Total                    41
 Case 16-00487         Doc 37     Filed 04/02/20 Entered 04/02/20 13:27:46           Desc Main
                                    Document     Page 4 of 6


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                      )
                                            )         CASE NO. 16 B 00487
         Brandon D Terry and Zandra Griffin )         HON. A. BENJAMIN GOLDGAR
                                            )         CHAPTER 13
         DEBTORS.                           )

                                 MOTION TO MODIFY PLAN

       NOW COMES the Debtors, Brandon D Terry and Zandra Griffin, by and through Debtors’
attorney, The Semrad Law Firm, LLC hereby moves this Honorable Court to Modify the
confirmed Chapter 13 Plan, Debtors state the following:

         1. On January 8, 2016, Debtors filed a petition for relief pursuant to Chapter 13 Title 11

            U.S.C.

         2. On March 1, 2016, this Honorable Court confirmed the Debtors Chapter 13 Plan.

         3. The Chapter 13 Plan allows for secured creditors to be paid 100% of their allowed

            claims, and general unsecured creditors without priority to be paid 10% of their allowed

            claims.

         4. The confirmed Chapter 13 Plan requires the Debtors to make plan payments to the

            Chapter 13 Trustee in the amount of $200.00 monthly for 60 months.

         5. Debtor has been laid off from his job due to the Covid-19 pandemic. Debtor is only

            approved to receive unemployment compensation in the amount of $256.00 per week.

            The Co-Debtor is also unemployed but does not qualify for unemployment

            compensation since she has not worked in 3 years.

         6. Debtors will be in a position to make plan payments going forward, if the payments are

            suspended during the months of May 2020 and June 2020. Debtor’s payroll shall

            resume as normal in July 2020.
 Case 16-00487       Doc 37     Filed 04/02/20 Entered 04/02/20 13:27:46           Desc Main
                                  Document     Page 5 of 6


       7. Debtors wish the Chapter 13 plan term extend over the 60 months Under H.R. 748-

          Cares Act, since the Debtors’ loss of income was caused by the Covid-19.

       8. Debtors respectfully request this Honorable Court suspend the Chapter 13 plan

          payment for the months of May 2020 and June 2020. Debtor’s payroll shall resume as

          normal in July 2020. That Debtor’s employer shall not deduct any payments for the

          Chapter 13 Trustee from the Debtor’s wages during the months of May 2020 and June

          2020. The Debtor’s employer shall resume the payroll deductions for the Chapter 13

          Trustee in the month of July 2020.

       9. Debtors further request this Honorable Court extend the Chapter 13 plan term over 60

          months Under H.R. 748- Cares Act.

       10. Debtors further request that this Honorable Court defer the current plan default to the

          end of the plan of reorganization.

       11. Debtors are in a position to proceed with the instant case.

       12. Debtors filed the instant case in good faith and intend to complete the plan of

          reorganization.

WHEREFORE, the Debtors pray this Honorable Court for the following relief:

       A. That this Honorable Court enter an Order suspending the Chapter 13 plan payment for

          the months of May 2020 and June 2020. Debtor’s payroll shall resume as normal in

          July 2020. That Debtor’s employer shall not deduct any payments for the Chapter 13

          Trustee from the Debtor’s wages during the months of May 2020 and June 2020. The

          Debtor’s employer shall resume the payroll deductions for the Chapter 13 Trustee in

          the month of July 2020; and
  Case 16-00487       Doc 37     Filed 04/02/20 Entered 04/02/20 13:27:46             Desc Main
                                   Document     Page 6 of 6


       B. That this Honorable Court enter an Order extending the Chapter 13 plan term over 60

           months Under H.R. 748- Cares Act; and

       C. That this Honorable Court enter an Order deferring the current plan default to the end

           of the Chapter 13 Plan of reorganization; and

       D. For such other and further relief as the Court deems fair and proper; and




Respectfully submitted,

/s/ Aaron Weinberg _ ___
Attorney for Debtor
The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
